 


110 HRES 85 EH: 
U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 85 
In the House of Representatives, U. S.,

January 23, 2007
 
RESOLUTION 
 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:

Committee on Financial Services:Mr. Wexler (to rank immediately after Mr. Donnelly).

Committee on the Judiciary:Ms. Wasserman Schultz (to rank immediately after Mr. Davis of Alabama).

Committee on Science and Technology:Mr. Kanjorski (to rank immediately after Mr. McNerney) and Ms. Hooley (to rank immediately after Mr. Kanjorski).

Committee on Small Business:Ms. Millender-McDonald, Mr. Jefferson, Mr. Shuler, Mr. Gonzalez, Mr. Larsen of Washington, Mr. Grijalva, Mr. Michaud, Ms. Bean, Mr. Cuellar, Mr. Lipinski, Ms. Moore of Wisconsin, Mr. Altmire, Mr. Braley of Iowa, Ms. Clarke, Mr. Ellsworth, Mr. Johnson of Georgia, and Mr. Sestak.

 
 
Karen L. Haas,Clerk.
